Stephens, J.
1. The chose in action sued on, being one involving a property right, was assignable. Sullivan v. Curling, 149 Ga. 96 (99 S. E. 533, 5 A. L. R. 124).
2. It appearing from the allegations in the petition that the title to the alleged chose in action sued on (a right of action against the defendant for a trespass upon real estate by cutting and removing therefrom growing timber) was, at the time of the filing of the suit, not in the plaintiff, the Virginia-Carolina Chemical Company, but in another as the plaintiff's assignee, viz. the Virginia-Carolina Chemical Corporation, which was not a party plaintiff, the suit could not" be maintained by the plaintiff, the Virginia-Carolina Chemical Company, for the use of the Virginia-Carolina Chemical Corporation, the assignee. Sullivan v. Curling, supra. The demurrer to the petition, upon the ground that it appeared that the plaintiff had no title to the chose in action sued on, was properly sustained.
3. The court did not err in sustaining the demurrer and dismissing the petition. Judgment affirmed.

Jenhins, P. J., and Bell, J., concur.